Citation Nr: 0511335	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-33 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for frostbite residuals of the right hand.

2.  Entitlement to an initial rating in excess of 10 percent 
for frostbite residuals of the nose, forehead, and left ear.

3.  Entitlement to an initial rating in excess of 10 percent 
for limitation of extension of the right long finger.

4.  Entitlement to an initial compensable rating for 
limitation of extension of the right ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina that in pertinent part granted 
service connection for residuals of frostbite to the right 
hand, nose forehead and left ear, as well as for limitation 
of extension of the right long and ring fingers; and assigned 
the ratings indicated above.

The issue of entitlement to an initial rating in excess of 30 
percent for frostbite residuals of the right hand is 
addressed in the decision below, while the remaining issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  The veteran's frostbite residuals of the right hand are 
manifested by pain, cold sensitivity, numbness, nail 
abnormalities, hyperhidrosis and X-ray abnormalities.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for frostbite residuals of the right hand have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.110, Diagnostic Code 7122 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received on 
November 28, 2000, days subsequent to the enactment of the 
VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in October 2003, provided notice to the veteran 
of the evidence necessary to support his claim and notice of 
the evidence of record regarding his claim.

Moreover, letters dated in May 2001, August 2001, and May 
2002 also instructed veteran regarding the evidence necessary 
to substantiate his claim and requested that he identify 
evidence supportive of the claim.  

In sum, the veteran's claim has been developed in compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  

In addition, pertinent treatment records have been obtained 
and the veteran has been afforded a VA examination.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

As noted above, the veteran had active military service from 
January 1953 to October 1954, to include service in Korea.

The veteran submitted his claim in November 2000, indicating 
that he desired service connection for frostbite of his right 
hand.  He noted that he had been stationed near the 
Demilitarized Zone in Korea and that he was treated by 
company medics after suffering cold injury.  He stated that 
he had lost the use of his right pinky and ring fingers and 
that he had severe limitation of motion of the other fingers 
on his right hand.  

An April 2001 VA outpatient treatment note indicates that the 
veteran was evaluated for right hand weakness.  He complained 
of pain.  Stasis dermatitis was noted from the mid forearm to 
the fingers.  The assessment was 40 years of global hand 
impairments due to old frostbite of bilateral hands.  A July 
2001 treatment record notes that an MRI revealed 
tenosinovitis and degenerative joint disease of the right 
hand.  

The veteran underwent treatment at the Hand Therapy Center in 
August 2001.  He consistently reported "locking" of his 
right index, middle and ring fingers, with his pinky finger 
positioned in an intrinsic plus position.  He was noted to 
have good passive motion but limited active motion.  He 
hesitated to perform a good grasp with his right hand due to 
pain.  He reported that he used his left hand to open his 
right when his fingers would lock.  He complained of 
decreased sensation.  

A September 2001 VA treatment note indicates that the veteran 
complained of pain that was a seven on a scale of one to ten.  
He stated that his hand throbbed and prevented him from 
sleeping.  

The report of a December 2001 VA orthopedic consultation 
reflects the veteran's report of loss of function of the 
right hand since his original cold injury.  On examination, 
he maintained his fingers in a semi-flexed position, but 
extended at the metacarpal phalangeal joints.  Passively, 
range of motion was nearly complete, but associated with some 
increasing pain.  There was no evidence of any neurological 
deficit.  The physician concluded that the only treatment 
available was an extensive therapy program with re-education 
in flexing and extending the fingers.

A VA examination was conducted in September 2002.  The 
veteran reported that he had sustained frostbite in Korea.  
He stated that he was forced to quit a job in a textile mill 
due to his right hand disability.  He denied amputations and 
tissue loss.  With regard to cold sensitization, he stated 
that he shook if he got cold, and that his skin looked yellow 
upon cold exposure.  He did not give a clear history of 
Raynaud's phenomena, but described hyperhidrosis of his 
hands.  He reported that he sometimes awoke due to throbbing 
pain.  He stated that his right hand was worse than his left.  
Physical examination of the veteran's hands revealed no edema 
or atrophy.  His hands were cool to the touch.  The skin of 
the right hand was very dry and the texture was rough.  There 
was some ulceration on the dorsal aspect of the proximal 
phalanges of the right middle and little fingers, and there 
was sparse hair growth on the hands.  The right middle, ring 
and little fingernails were slightly yellow.  Vibratory 
sensation was diminished in the fingers of the right hand and 
pinprick was diminished distally.  The right middle and ring 
fingers at the proximal interphalangeal joints lacked 45 
degrees of complete extension to neutral, and the other 
joints were noted to range normally.  Radial pulses were 
good.  The diagnosis was history of cold injury.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

The veteran's residuals of frostbite of the right hand is 
currently evaluated as 30 percent disabling pursuant to 38 
C.F.R. § 4.110, Diagnostic Code 7122 (2004).  The veteran is 
in receipt of the highest disability rating under that code, 
which indicates that such a rating is warranted where there 
is arthralgia or other pain, numbness, or cold sensitivity 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  Notes 
following this diagnostic code requires that the rater 
separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes, and separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
diagnostic code 7122.  38 C.F.R. § 4.104, Diagnostic Code 
7122, Note 1 (2004).

On review of the evidence pertaining to this claim, the Board 
finds that the currently assigned 30 percent evaluation for 
residuals of frostbite of the right hand is appropriate. In 
this regard the Board notes that the veteran has pain, cold 
sensitivity, nail discoloration, color changes, impaired 
sensation, hyperhidrosis and ostroarthritis.  All of these 
manifestations are contemplated by the currently assigned 
evaluation under Diagnostic Code 7122.  Moreover, the Board 
observes that the veteran is also in receipt of separate 
evaluations for limitation of motion of the long and ring 
fingers of his right hand, and that those evaluations are 
addressed in the remand portion of this decision.  
Accordingly, the Board concludes that the evaluation 
currently assigned for the veteran's residuals of frostbite 
of the right hand is correct.

The Board has also considered whether a higher rating is 
warranted for functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  However, an 
increased rating for pain or fatigability is not available if 
the claimant is already receiving the maximum benefit under 
the rating schedule.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The veteran's initial rating of 30 percent is the 
schedular maximum for his disability, so additional 
evaluation for pain or weakness is not available.

Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's frostbite residuals of the right hand at any stage 
under consideration.  It should be remembered that, 
generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In this regard, the Board 
notes that the medical evidence reflects that the veteran has 
not undergone prolonged hospitalization for right hand 
disability or that the disability has caused marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
residuals of frostbite of the right hand is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the issues discussed within this remand.

The Board notes that the veteran is in receipt of separate 
evaluations for frostbite residuals of the right long and 
ring fingers.  In his July 2003 notice of disagreement, the 
veteran requested that recent treatment records from the 
Greenville VA Outpatient Clinic be obtained in support of his 
claim.  The Board observes that the most recent outpatient 
treatment records associated with the claims folder date to 
September 2002.

In his substantive appeal, the veteran related that his 
finger joints locked and swelled, and that he had instant, 
stabbing pains in his right hand.  He stated that he required 
assistance with dressing, and that he had difficulty writing 
and using eating utensils.  The Board concludes that a 
current examination of the veteran's right hand is necessary 
to determine the nature and extent of all currently present 
residuals of frostbite, in light of the regulatory guidance 
that certain complications of the disability be separately 
evaluated.  See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note 
1 (2004).

With regard to the residuals of frostbite of the nose, 
forehead, and left ear, Note 2 to Diagnostic Code 7122 
directs that each affected part (e.g., hand, foot, ear, nose) 
should be evaluated separately, and the ratings combined.  
The Board notes that the RO has evaluated the veteran's 
frostbite residuals of the nose, forehead and left ear as one 
disorder, as opposed to separately.  On future adjudication, 
the RO should consider the face and left ear separately.  

The Board also observes that the veteran has undergone 
removal of squamous cell carcinoma from his lip.  The RO 
concluded that, as there were references to sun exposure in 
the medical record, the diagnosed squamous cell carcinoma was 
not related to the veteran's frostbite.  The Board concludes 
that an additional examination to determine whether any 
carcinoma of the skin is etiologically related to the 
veteran's frostbite residuals.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names, addresses, and dates of 
treatment of all medical care providers, 
VA or non-VA, which treated him for 
frostbite residuals of the right hand, 
face and left ear since August 2001.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the complete extent of the veteran's 
right hand disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All current 
residuals of cold injury, to include 
neuropathy, Raynaud's phenomenon, and 
muscle atrophy should be clearly 
identified and their level of severity 
assessed.  

The physician should examine each finger 
individually, and indicate whether 
ankylosis of any finger is present.  If 
so, the physician should characterize it 
as favorable or unfavorable for each 
affected digit.  

In reporting the results of range of 
motion testing of the fingers in degrees, 
the physician should specifically 
identify any excursion of motion 
accompanied by pain.  The physician 
should identify any objective evidence of 
pain and to assess the extent of any 
pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The physician should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

The physician should also assess the 
extent of any neurological residuals of 
the frostbite, to include the presence of 
any paralysis, neuritis, or neuralgia 
associated with the disability.  If any 
paralysis, neuritis, or neuralgia is 
present, the examiner should indicate 
which nerve or nerves are involved and 
characterize it as mild, moderate, or 
severe.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The veteran should also be scheduled 
for a VA dermatology examination to 
determine the complete dermatological 
residuals of the frostbite injury to his 
face and left ear.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  All current residuals of 
cold injury involving the face and left 
ear should be identified.  The physician 
should describe any currently present 
pain, numbness, tissue loss or cold 
sensitivity associated with the frostbite 
residuals of the face and left ear.  The 
physician should also indicate whether 
there has been squamous cell carcinoma at 
the site of any cold injury scars.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's claims, the RO 
should specifically consider whether any 
currently present residual of the 
veteran's frostbite injury warrants a 
separate evaluation, pursuant to 38 
C.F.R. § 4.104, Diagnostic Code 7122.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


